Citation Nr: 1537112	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to June 1991, and from April 1993 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  


FINDING OF FACT

The probative evidence of record fails to establish a diagnosis of tinnitus during the appeal period.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's January 2012 letter, provided before the initial adjudication of the service connection claim on appeal in August 2012, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran submitted multiple written statements pertaining to his claim.  The Veteran was also provided with VA examinations in conjunction with the service connection claim on appeal in July 2012 and February 2014 to clarify the nature and etiology of his claimed tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examination obtained by VA in February 2014 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that his claimed tinnitus was the result of events during his active service, to include noise exposure.  In his July 2011 claim, he asserted that his tinnitus began during active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are void of any complaints, treatment, or diagnosis of tinnitus.  Reference audiograms dated in January 1991 and April 1994 showed notations that the Veteran was routinely exposed to hazardous noise.  
The Veteran's DD Form 214 revealed that his military occupational specialty was Fire Protection Specialist, noted his receipt of a Marksman Badge for the rifle, and reflected that he was stationed in Southwest Asia from October 1990 to April 1991.  The Board has considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignment.  38 U.S.C.A. § 1154(a) (West 2014).  There is no evidence of record demonstrating that the Veteran was not exposed to noise from artillery during active service as asserted.  As such, the Board finds the Veteran's statements competent and credible evidence to establish in-service noise exposure.  

Results from a July 2012 VA audiology examination report were considered invalid and unreliable by the examiner.  In a February 2014 VA examination report, the Veteran indicated that he served in an artillery unit, saw combat in Southwest Asia, and experienced noise from being around "big guns".  He reported that post military work included truck driving for six years and fire protection for 14 years.  He denied occupational noise exposure, as well as recreational noise exposure from hunting occasionally.  The examiner indicated that the Veteran answered "no" when asked if he experienced tinnitus, ringing, humming, buzzing, or any other sort of sound in his ears or head.  The examiner then opined that tinnitus was "less likely than not" caused by or a result of military noise exposure.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is not warranted.  The Board finds the Veteran's statements as to existence of a present disability of tinnitus are inconsistent with the other evidence of record, as well as his own statements.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although the Veteran asserted that he experienced tinnitus since noise exposure during service in his July 2011 claim, when specifically questioned about that the presence of tinnitus during the February 2014 VA examination, the Veteran denied experiencing tinnitus, ringing, humming, buzzing, or any other sort of sound in his ears or head.  Thus, the Veteran's statements that he has experienced tinnitus since active service are not probative.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (finding that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The criteria to establish entitlement to service connection for tinnitus have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


